Citation Nr: 0618219	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  97-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of shell fragment wounds of the left lower leg 
involving Muscle Groups XI and XII, evaluated as 20 percent 
disabling prior to July 3, 1997, with separate, 20 percent 
ratings thereafter assigned for each muscle group.

2.  Entitlement to a compensable rating for a left leg scar.

3.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound of the left thigh 
involving Muscle Group XIV, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a rating in excess of 10 percent for a 
left thigh scar.

5.  Entitlement to an increased rating for left hip scarring, 
residuals of shell fragment wounds, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right arm, currently evaluated as 10 
percent disabling.

7.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds of the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran had active military service from September 1949 
to October 1952.  According to his DD Form 214, he also had 1 
year, 9 months and 26 days of "other service."

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 decision by the RO.  In 
September 1999 and August 2003, the Board remanded the case 
for additional development.  In September 2005, while the 
case was in remand status, the Appeals Management Center, in 
pertinent part, granted separate 20 percent ratings for the 
shell fragment wounds involving Muscle Groups XI and XII, 
effective from July 3, 1997.  The case was returned to the 
Board in November 2005.

When this case was previously before the Board in August 
2003, the Board referred to the RO issues pertaining to the 
veteran's entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 and his entitlement to service connection 
for disabilities of his left knee and left ankle.  Inasmuch 
as it does not appear that any action has been taken on those 
issues, they are again referred to the RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  The 
Board's present decision is limited to a disposition of 
issues #1-5, above.  For the reasons set forth below, the 
remaining issues on appeal are being REMANDED for additional 
development.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The veteran is in receipt of a 40 percent combined 
evaluation for disabilities below the left knee effective 
from August 1995, when he filed his claim for increase.

2.  The shell fragment wound of the veteran's left thigh 
involving Muscle Group XIV is manifested by no more than 
"moderate" disability.

3.  The scars of the veteran's left thigh and left hip are 
not shown to be poorly nourished with repeated ulceration, 
unstable, causative of limitation of function of any body 
part, or more than 39 square centimeters in size.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of 
shell fragment wounds of the left lower leg involving Muscle 
Groups XI and XII have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.25, 4.68, 4.71a (Diagnostic Code 5165) (2005).

2.  The criteria for a compensable rating for a left leg scar 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.25, 4.68, 
4.71a (Diagnostic Code 5165) (2005).

3.  The criteria for an increased rating for residuals of a 
shell fragment wound of the left thigh involving Muscle Group 
XIV have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.25, 4.40, 4.45, 4.56, 4.73 (Diagnostic Code 5314) 
(2005); 38 C.F.R. §§ 4.50, 4.54, 4.56 (1996).

4.  The criteria for a rating in excess of 10 percent for a 
left thigh scar have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.118 (Diagnostic Codes 7800, 7801, 7802, 
7803, 7804, 7805) (2005); 38 C.F.R. § 4.118 (Diagnostic Codes 
7803, 7804, 7805) (2002).

5.  The criteria for a rating in excess of 10 percent for 
left hip scarring have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.118 (Diagnostic Codes 7800, 7801, 7802, 
7803, 7804, 7805) (2005); 38 C.F.R. § 4.118 (Diagnostic Codes 
7803, 7804, 7805) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service records show that he sustained a 
perforating shell fragment wound to the anterior aspect of 
the mid left thigh during service in Korea in September 1950 
(along with wounds to his right arm and neck).  During the 
course of initial hospitalization, it was noted that there 
was considerable tenderness in the left thigh.  It was also 
noted that there was no artery or nerve involvement.  In 
early November 1950, he was admitted to a second hospital for 
further treatment of the left thigh wound.  Later that month, 
it was noted that the wound had healed very nicely with 
foracin dressings.  He was discharged to duty.

In March 1951, the veteran sustained additional penetrating 
shell fragment wounds to his left leg and hip.  He was 
hospitalized from early April to late May.  A wound on his 
left lower leg (noted to be through and through) was 
debrided, and the wounds of the left leg and hip were 
sutured.  It was noted that there was no artery or nerve 
involvement.  Following treatment, his wounds were described 
as well-healed.  He was returned to duty.  In October 1952, 
when he was examined for service separation, it was noted 
that he had combat scars on his left lower limb with 
occasional symptoms.  It was also noted that his left leg had 
been operated on in 1951, and that he complained of pain on 
overuse and with bad weather.

Presently, the veteran contends that he is entitled to higher 
evaluations for the disabilities at issue.  He says that he 
experiences pain, spasm, tightness, weakness, and a pulling 
sensation in his left thigh and leg when walking, going up 
and down steps, bending, or crossing his left leg over his 
right.  He maintains, in essence, that the currently assigned 
evaluations do not adequately reflect the severity of his 
impairments.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

In the present case, the Board finds that VA satisfied its 
duty to notify by way of a VCAA notice letter sent to the 
veteran in March 2004.  The letter informed the veteran, in 
effect, that evidence pertaining to the severity of his 
disabilities was needed in order to substantiate his claims 
for higher evaluations.  He was notified of his and VA's 
respective duties for obtaining information and evidence, and 
was asked to provide any pertinent information or evidence he 
had in his possession.

The Board acknowledges that the aforementioned letter did not 
contain any specific notice with respect to how an effective 
date would be assigned if an increased rating were granted.  
See, e.g., Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Nor did the letter explicitly inform the veteran of how 
ratings were to be assigned for his disabilities.  In this 
regard, the Board notes, first, that no issue pertaining to 
the assignment of an effective date is currently before the 
Board on appeal.  Further, with respect to the ratings to be 
assigned, the Board notes that the veteran has been provided 
with a statement of the case (SOC), and multiple supplemental 
SOC's (SSOC's), that contain the various rating criteria 
applicable to his claims and explain the basis for the 
determinations made by the agency of original jurisdiction.  
Under these circumstances, the Board finds that the purpose 
of the notice requirement has been satisfied.

As for the timing of the notice, the Board acknowledges that 
the required notice was not provided to the veteran until 
after his claims were initially adjudicated.  However, as 
noted above, the veteran has been provided with notice that 
is in compliance with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  He has been afforded 
ample opportunity to respond to the notice, to submit 
evidence and argument, and to otherwise participate 
effectively in the processing of his appeal.  In addition, 
his claims have since been re-adjudicated in a SSOC.  See, 
e.g., Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims that are 
currently being adjudicated.  The veteran's service medical 
records have been obtained; he has been afforded multiple VA 
examinations; reports of post-service treatment have been 
associated with the file; and there is no suggestion on the 
current record that additional, relevant evidence exists and 
can be procured.

The Board acknowledges the representative's argument to the 
effect that the veteran should be afforded a new VA 
examination because none of the recent reports contains an 
opinion concerning the impact of the veteran's service-
connected disabilities on his ability to work, as requested 
by the Board in its remand of August 2003.  In this regard, 
the Board notes that the veteran, in September 2004, was 
awarded a total disability rating based on individual 
unemployability due to service-connected disability.  As a 
result of that award, any questions concerning the overall 
impact of the veteran's disabilities on his ability to work 
have been rendered moot.  The Board has reviewed the reports 
of the requested VA examinations, and finds that they contain 
sufficient detail to allow for a proper adjudication of the 
claims that are being adjudicated.  Consequently, no further 
development action is necessary with respect to these 
particular claims.



II.  The Merits of the Veteran's Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The "amputation rule" provides that the combined rating for 
disabilities of an extremity cannot exceed the rating for 
amputation at the elective level.  38 C.F.R. § 4.68 (2005).  
Under this rule, the combined evaluation for disabilities 
below the knee cannot exceed the 40 percent rating set out in 
Diagnostic Code 5165.  Id.

A.  Muscle Injuries

Disability arising from injury to Muscle Group XI is 
evaluated in accordance with 38 C.F.R. § 4.73, Diagnostic 
Code 5311.  Evaluations of 0, 10, 20, and 30 percent, 
respectively, are assigned for slight, moderate, moderately 
severe, and severe disability.

Disability arising from injury to Muscle Group XII is 
evaluated in accordance with 38 C.F.R. § 4.73, Diagnostic 
Code 5312.  Evaluations of 0, 10, 20, and 30 percent, 
respectively, are assigned for slight, moderate, moderately 
severe, and severe disability.

Disability arising from injury to Muscle Group XIV is 
evaluated in accordance with 38 C.F.R. § 4.73, Diagnostic 
Code 5314.  Evaluations of 0, 10, 30, and 40 percent, 
respectively, are assigned for slight, moderate, moderately 
severe, and severe disability.

Regulations pertaining to the evaluation of muscle injuries 
were revised during the pendency of the veteran's appeal.  
See Schedule for Rating Disabilities; Muscle Injuries, 62 
Fed. Reg. 30,235 (June 3, 1997).  The revisions are effective 
from July 3, 1997.

Under the "old" regulations, "slight" disability of the 
muscle contemplated a simple muscle wound without 
debridement, infection, or effects of laceration; service 
department record of a wound of slight severity or relatively 
brief treatment and return to duty; healing with good 
functional results; and no consistent complaint of cardinal 
symptoms of muscle injury (i.e., weakness, undue fatigue-
pain, and uncertainty or incoordination of movement; see 
38 C.F.R. §§ 4.50, 4.54 (1996)) or painful residuals.  
Objective findings included minimum scar; slight, if any, 
evidence of fascial defect, atrophy, or impaired tonus; no 
significant impairment of function; and no retained metallic 
fragments.  38 C.F.R. § 4.56(a) (1996).

"Moderate" disability of the muscle contemplated a through-
and-through or deep penetrating wound of relatively short 
track by a single bullet, small shell, or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
consistent with moderate disability included evidence of 
hospitalization in service for treatment of the wound, and 
consistent complaints from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings included entrance and (if 
present) exit scars that were linear or relatively small and 
so situated as to indicate a short track of the missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  Id. § 
4.56(b).

"Moderately severe" disability of the muscle contemplated a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular cicatrization.  History included 
hospitalization for a prolonged period for treatment of a 
wound of severe grade in service; record in the file of 
consistent complaint of cardinal symptoms of muscle wounds; 
and evidence of unemployability because of inability to keep 
up with work requirements.  Objective findings included 
entrance and (if present) exit scars that were relatively 
large and so situated as to indicate a track of missile 
through important muscle groups. Objective findings also 
included indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance compared with sound 
side gave positive evidence of marked or moderately severe 
loss.  Id. § 4.56(c).

"Severe" muscle disability contemplated a through-and-
through or deep-penetrating wound due to a high velocity 
missile, large or multiple low velocity missiles, explosive 
effect of a high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  There would be a history of hospitalization 
for a prolonged period for treatment of a wound of severe 
grade in service; record in the file of consistent complaint 
of cardinal symptoms of muscle wounds; and evidence of 
unemployability because of inability to keep up with work 
requirements.  Objective findings included extensive ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of the 
missile;  palpation showing moderate or extensive loss of 
deep fasciae or muscle substance; soft or flabby muscles in 
the wound area; muscles that did not swell and harden 
normally in contraction; and tests of strength, endurance, or 
coordinated movements compared with the sound side that 
showed positive evidence of severe impairment of function.  
Id. § 4.56(d).

If present, the following were also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating spread of intermuscular trauma and 
explosive effect of the missile; adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering, in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id. § 4.56(d).

Under the "new" regulations, "slight" muscle disability 
contemplates a simple wound of the muscle without debridement 
or infection; a service department record of a superficial 
wound with brief treatment and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability.  Objectively, there is a minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1) (2005).

"Moderate" muscle disability contemplates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Id. § 4.56(d)(2).

"Moderately severe" muscle disability contemplates a 
through and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more  muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  Id. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound; a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
there are ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements indicate severe impairment of 
function when compared with the uninjured side.  If present, 
the following are also signs of "severe" muscle disability:

	(a)  X-ray evidence of minute, multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

	(b)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an 
area where bone is normally protected by 
muscle.

	(c) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.

	(d)  Visible or measurable atrophy.

	(e)  Adaptive contraction of an opposing 
group of muscles.

	(f)  Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.
	
	(g)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

Id.  § 4.56(d)(4).

Disabilities of the joints due to shell fragment wounds, 
including disability of the hip and knee, can also be rated 
under 38 C.F.R. § 4.71a.  In this regard, the Board notes 
that VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2005).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

Further, with regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2005).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.
	
	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2005) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability"); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) 
(determinations regarding functional loss "should, if 
feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups").



1.  Injuries to Muscle Groups XI and XII

The record shows that the veteran is in receipt of a 40 
percent combined evaluation for disabilities below the left 
knee (partial left peroneal nerve palsy-which affects the 
function of the foot and toes; see 38 C.F.R. § 4.124a, 
Diagnostic Code 8521-and residuals of shell fragment wounds 
of the left lower leg involving Muscle Groups XI and XII) 
effective from August 1995, when he filed the present claim 
for increase.  See 38 C.F.R. § 4.25 (2005) (indicating that 
30 and 20 percent ratings combine to 40 percent).  Inasmuch 
as that is the maximum rating allowable under the amputation 
rule and 38 C.F.R. § 4.71a, Diagnostic Code 5165 (2005), he 
cannot be awarded any additional compensation for the 
injuries to Muscle Groups XI and XII under the rating 
schedule.  The law prohibits it.  The claim for increased 
compensation for these disabilities must therefore be denied.

2.  Injury to Muscle Group XIV

The Board also finds that the claim for increased 
compensation for residuals of a shell fragment wound of the 
left thigh involving Muscle Group XIV must be denied.  The 
Board acknowledges that the veteran was hospitalized in 
service for a relatively prolonged period for treatment of 
his left thigh wound; that he had considerable tenderness in 
the left thigh; that the wound was perforating; and that he 
underwent in-service treatment for infection.  He has since 
complained of symptoms such as pain, spasm, tightness, 
weakness, and a pulling sensation when engaged in certain 
activities; multiple X-rays obtained since service have 
revealed the presence of at least four retained foreign 
bodies in the thigh; and the report of a recent VA 
examination, dated in March 2005, indicates that the scar on 
his left thigh is deep (3 centimeters) and depressed.  In 
addition, VA examinations in February 1994, September 1995, 
and March 2000 collectively show decreased muscle strength in 
knee flexors and extensors, and in the hip flexors, 
extensors, and abductors on the left side; muscle tightness 
over the quadriceps; and trace spasm of the hamstring.

However, the record does not show that the veteran had 
sloughing of soft parts as a result of his left thigh wound.  
Nor does it show that his wound is manifested by loss of deep 
fascia, muscle substance, or normal firm resistance of the 
affected muscles.  He is not shown to have intermuscular 
scarring, and a VA examiner who evaluated him in August 2001 
expressed doubts about the veteran's complaints of weakness 
and found no evidence of incoordination or fatigue.  
Moreover, the record shows that the veteran suffered a stroke 
in June 2002, resulting in a left hemiparesis.  In reports 
dated in November and December 2004, VA examiners indicated 
that the deficit from the stroke overwhelmed and superseded 
any neurological impairment due to the prior wound, and that 
his current reduction in muscle strength was attributable to 
the stroke and not the bullet wound.

In light of the totality of the evidence, it is the Board's 
conclusion that the veteran's overall disability picture-in 
terms of the type of injury, the history and complaints, and 
the objective findings-more nearly approximates the criteria 
for no more than "moderate disability" of Muscle Group XIV, 
whether under the "old" or "new" criteria.  The weight of 
the evidence is against the assignment of a higher schedular 
evaluation under Diagnostic Code 5314.

The Board has considered whether a higher schedular rating 
should be assigned for the veteran's disability under 
diagnostic codes pertaining to impairment of the hip and/or 
knee joint, and has concluded that it should not.  In 
December 2004, a VA orthopedic examiner specifically opined, 
after reviewing the veteran's claims file, that the veteran's 
left thigh wound did not affect joint function.  Under the 
circumstances, the Board concludes that there is no basis for 
the assignment of a higher schedular rating under any of the 
provisions relating to disability of the joints.

B.	Scars

Regulations relating to the evaluation of scars were also 
revised during the pendency of the veteran's appeal.  See 
Schedule for Rating Disabilities; the Skin, 67 Fed. Reg. 
49,590 (July 31, 2002).  The revisions are effective from 
August 30, 2002.

Under the criteria in effect prior to August 30, 2002, a 10 
percent rating was warranted for superficial scars that were 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).  A 10 percent rating 
was also warranted for superficial scars that were tender and 
painful on objective demonstration.  Diagnostic Code 7804.  
In addition, scars could be rated on the basis of limitation 
of function of affected parts.  Diagnostic Code 7805.

Under the criteria currently in effect, scars-other than 
those of the head, face, and neck-that are deep or cause 
limited motion, are rated under 38 C.F.R. § 4.118,  
Diagnostic Code 7801 (2005).  Under that code, a 10 percent 
rating is warranted if the area or areas affected exceed 6 
square inches (39 square cm.).  Higher ratings of 20, 30, and 
40 percent are warranted if the affected area or areas exceed 
12 square inches (77 square cm.), 72 square inches (465 
square cm.), and 144 square inches (929 square cm.), 
respectively.  A "deep" scar is one associated with 
underlying soft tissue damage.  Diagnostic Code 7800, Note 2.

Scars-other than those of the head, face, and neck-that are 
superficial and do not cause limited motion, are currently 
rated under Diagnostic Codes 7802, 7803, and 7805.  Under 
Diagnostic Code 7802, a 10 percent rating is warranted if the 
area or areas cover 144 square inches (929 square cm.) or 
more.  For purposes of that code, scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of the extremities or trunk, are to be 
separately rated and combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1.  Ten percent 
ratings are also warranted under Diagnostic Codes 7803 and 
7804 for superficial scars that are unstable or that are 
painful on examination.  A "superficial" scar is one not 
associated with underlying soft tissue damage, and an 
"unstable" scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  See notes 
appended to 38 C.F.R. § 4.118, Diagnostic Codes 7802-05.  
Other scars may be rated on limitation of function of the 
affected part.  Diagnostic Code 7805.



1.  Left Leg Scar

As previously noted, the veteran is in receipt of a 40 
percent combined evaluation for disabilities below the left 
knee.  See discussion, Part II.A.1, supra.  Inasmuch as that 
is the maximum rating allowable under the amputation rule and 
38 C.F.R. § 4.71a, Diagnostic Code 5165 (2005), he cannot be 
awarded any additional compensation for his left leg scar 
under the rating schedule.  The claim for increased 
compensation for this disability must therefore be denied.

2.  Scars of the Left Thigh and Left Hip

The veteran is currently in receipt of 10 and 10 percent 
evaluations, respectively, for the scars of his left thigh 
and hip.  Those ratings have been assigned under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, based on a finding that they 
are tender and painful.

The Board has reviewed the entire record in this proceeding, 
and finds no basis for the assignment of an evaluation in 
excess of 10 percent for either scar, whether under the 
"old" or "new" criteria.  Neither of the veteran's scars 
is shown to be poorly nourished with repeated ulceration; 
unstable; or causative of limitation of function of any body 
part.  Moreover, on multiple examinations since September 
1995, the scar of the left thigh has never been found to be 
any larger than 2.5 x 2 centimeters (5 square cm) and the 
scar of the left hip has never been any larger than 3 x 2 cm 
(6 square cm).  The weight of the evidence is against the 
assignment of a higher schedular evaluation.

C.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether any of the claims currently 
being adjudicated should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that the 
veteran has been recently hospitalized due to problems with 
the disabilities here at issue, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.


ORDER

The claim for increased ratings for residuals of shell 
fragment wounds of the left lower leg involving Muscle Groups 
XI and XII is denied.

The claim for a compensable rating for a left leg scar is 
denied.

The claim for a disability rating in excess of 10 percent for 
residuals of a shell fragment wound of the left thigh 
involving Muscle Group XIV is denied.

The claim for a disability rating in excess of 10 percent for 
a left thigh scar is denied.

The claim for a disability rating in excess of 10 percent for 
left hip scarring is denied.


REMAND

When this case was remanded in August 2003, the Board 
requested, among other things, that color photographs be 
taken of the veteran's service-connected neck scar.  The 
Board also requested that range of motion studies be 
performed relative to the veteran's right arm.

Unfortunately, the requested development has not been 
completed.  The record shows that the veteran was afforded VA 
examinations in November 2004, December 2004, and March 2005.  
On one occasion, in March 2005, a scar of the neck was 
identified.  (The Board also notes that another, apparently 
different, scar of the neck was identified on VA examination 
in March 2000.)  On another occasion, in November 2004, it 
was noted that the veteran had discomfort on supination and 
pronation of the right forearm, possibly due to scarring.  No 
photographs of the neck scar were obtained, however, and no 
range of motion studies were performed on the forearm.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2005).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Schedule the veteran for an examination 
of his neck and right arm.  The examiner 
should review the claims folder, examine the 
veteran, and provide a full description of 
any and all functional deficits affecting 
the neck and right arm that can as likely as 
not be attributed to the shell fragment 
wounds the veteran sustained in service.  
The examiner should offer an opinion as to 
whether the veteran sustained any damage to 
muscle in the area his neck or right arm 
and, if so, should identify with specificity 
the particular muscle group, or groups, 
involved.  All indicated studies, including 
range of motion studies, should be 
conducted.  The extent of any 
incoordination, weakened movement, and 
excess fatigability on use should be 
described.  The examiner should be requested 
to identify any objective evidence of pain 
or functional loss due to pain.  The 
specific functional impairment due to pain 
should be identified, and the examiner 
should be requested to assess the extent of 
any pain.  The examiner should also express 
an opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion.  
If this is not feasible, the physicians 
should so state.  To the extent possible, 
the manifestations of the service-connected 
shell fragment wound residuals of the right 
arm and neck should be distinguished from 
manifestations of any non-service-connected 
disorder found to be present.  The examiner 
should obtain color photographs of any scars 
visualized in the vicinity of the neck, to 
include the 1 x 1 centimeter stellate scar 
identified on examination in March 2005 and 
the 3 centimeter scar identified in March 
2000, and should comment on the relative 
level of disfigurement occasioned by 
scarring.

2.  Thereafter, take adjudicatory action on 
the matter of the veteran's entitlement to 
increased ratings for residuals of shell 
fragment wounds of the right arm and neck.  
If any benefit sought remains denied, 
furnish a SSOC to the veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, the diagnostic criteria 
applicable to evaluating the disabilities of 
the veteran's right arm and neck, including 
38 C.F.R. §§ 4.17a, Diagnostic Code 5213, 
and 4.73, Diagnostic Codes 5323 and 5307-09, 
if appropriate.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


